ORDER

PER CURIAM.
Appellant appeals from a final judgment of the circuit court in which it affirmed two final awards from the Labor and Industrial Relations Commission on two claims filed pursuant to the Workers’ Compensation Laws. The circuit court had appellate jurisdiction in the first instance because the claims arose before August 13, 1980, pursuant to § 287.490 RSMo, as amended, 1980.
We have reviewed the points of alleged error, read the briefs and reviewed the legal file and transcript. We find no error of law and no jurisprudential purpose would be served by an extended written opinion. Judgment affirmed in accordance with Rule 84.16(b).